Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,10 and 16   are rejected under 35 U.S.C 103 as being patentable over AKELLA et al.  ( USPUB 20190138676)  in view of Alex H. Lang  (NPL Doc: "PointPillars: Fast Encoders for Object Detection from Point Clouds,"June 2019, Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition (CVPR), 2019, Pages 12697-12702.).

As per claim 1,  AKELLA et al.  teaches A method comprising: obtaining a temporal sequence comprising a respective point cloud input corresponding to each of a plurality of time points ( Paragraph [0013]-“ …invention collect time and motion data as described above. In reach studies, embodiments of the present invention, a point cloud map, a heat map or the like, of the places in the work space that the worker reaches out to can be constructed from the spatio-temporal data captured by the system…” AND Paragraph [0127]), and processing the spatial embeddings of the point cloud inputs using a second neural network to generate a spatio-temporal embedding that characterizes the point cloud inputs in the temporal sequence( Paragraph [0058]- “…The LSTM can essentially be a sequence identifier that is trained to recognize temporal sequences of sub-events that constitute an action. The combination of the CNNs and LSTM can be jointly trained,…”).  
AKELLA et al. does not explicitly teach each point cloud input comprising point cloud data generated from sensor data captured by one or more sensors of a vehicle at the respective time point; processing each point cloud input using a first neural network to generate a respective spatial embedding that characterizes the point cloud input; 
However, within analogous art, Alex H. Lang teach each point cloud input comprising point cloud data generated from sensor data captured by one or more sensors of a vehicle at the respective time point  ( Page 12697-Col. 1- “…autonomous vehicles rely on several sensors out of which the lidar is arguably the most important. A lidar uses a laser scanner to measure the distance to the environment, thus generating a sparse point cloud representation. Traditionally, a lidar robotics pipeline interprets such point clouds as object detections through a bottom up pipeline involving background subtraction, followed by spatiotemporal clustering and classification…”) ; processing each point cloud input using a first neural network to generate a respective spatial embedding that characterizes the point cloud input ( Page 12699 – Figure 2 showing the processing of the point cloud input within the convolutional neural network) ; 
One of ordinary skill in the art would have been motivated to combine the teaching of Alex H. Lang within the modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   because the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang provides a system and method for implementing encoding for object detection in point clouds within neural network models. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang within the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.  for implementation of a system and method for encoding for object detection in point clouds within neural network models.

As per claim 10, AKELLA et al. teaches A system comprising one or more computers and one or more storage devices storing instructions that are operable ( Paragraph [0051]- “…one or more data storage units 175 and the one or more front-end units 190 are implemented locally on a server or computer of the manufacturer. In other examples, the one or more sensors 135-145, the one or more machine learning back-end units 180,..”) , when executed by the one or more computers( Paragraph [0095]- “… utilizes the information to perform various analytics associated with the station. In one embodiment, engine can include a machine learning back end unit, analytics unit, front end unit, and data storage unit similar to machine learning back end 180, analytics 185, front end 190 and data storage 175. In one embodiment, a station activity analysis process is performed….”) , to cause the one or more computers to perform operations comprising: obtaining a temporal sequence comprising a respective point cloud input corresponding to each of a plurality of time points ( Paragraph [0013]-“ …invention collect time and motion data as described above. In reach studies, embodiments of the present invention, a point cloud map, a heat map or the like, of the places in the work space that the worker reaches out to can be constructed from the spatio-temporal data captured by the system…” AND Paragraph [0127]) , processing the spatial embeddings of the point cloud inputs using a second neural network to generate a spatio-temporal embedding that characterizes the point cloud inputs in the temporal sequence( Paragraph [0058]- “…The LSTM can essentially be a sequence identifier that is trained to recognize temporal sequences of sub-events that constitute an action. The combination of the CNNs and LSTM can be jointly trained,…”).
AKELLA et al. does not explicitly teach each point cloud input comprising point cloud data generated from sensor data captured by one or more sensors of a vehicle at the respective time point; processing each point cloud input using a first neural network to generate a respective spatial embedding that characterizes the point cloud input; 
However, within analogous art, Alex H. Lang teach each point cloud input comprising point cloud data generated from sensor data captured by one or more sensors of a vehicle at the respective time point ( Page 12697-Col. 1- “…autonomous vehicles rely on several sensors
out of which the lidar is arguably the most important. A lidar uses a laser scanner to measure the distance to the environment, thus generating a sparse point cloud
representation. Traditionally, a lidar robotics pipeline interprets such point clouds as object detections through a bottom up pipeline involving background subtraction, followed by spatiotemporal clustering and classification…”) ; processing each point cloud input using a first neural network to generate a respective spatial embedding that characterizes the point cloud input ( Page 12699 – Figure 2 showing the processing of the point cloud input within the convolutional neural network) ; 
One of ordinary skill in the art would have been motivated to combine the teaching of Alex H. Lang within the modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   because the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang provides a system and method for implementing encoding for object detection in point clouds within neural network models. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang within the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.  for implementation of a system and method for encoding for object detection in point clouds within neural network models.

As per claim 16, AKELLA et al. teaches One or more non-transitory computer storage media encoded with computer program instructions ( FIG. 19 showing storage medium and detail within Paragraphs [0137] and [0139])  that when executed by a plurality of computers cause the plurality of computers( Paragraph [0095]- “… utilizes the information to perform various analytics associated with the station. In one embodiment, engine can include a machine learning back end unit, analytics unit, front end unit, and data storage unit similar to machine learning back end 180, analytics 185, front end 190 and data storage 175. In one embodiment, a station activity analysis process is performed….”)  to perform operations comprising: obtaining a temporal sequence comprising a respective point cloud input corresponding to each of a plurality of time points ( Paragraph [0013]-“ …invention collect time and motion data as described above. In reach studies, embodiments of the present invention, a point cloud map, a heat map or the like, of the places in the work space that the worker reaches out to can be constructed from the spatio-temporal data captured by the system…” AND Paragraph [0127]), and 
processing the spatial embeddings of the point cloud inputs using a second neural network to generate a spatio-temporal embedding that characterizes the point cloud inputs in the temporal sequence( Paragraph [0058]- “…The LSTM can essentially be a sequence identifier that is trained to recognize temporal sequences of sub-events that constitute an action. The combination of the CNNs and LSTM can be jointly trained,…”).
 	AKELLA et al. does not explicitly teach each point cloud input comprising point cloud data generated from sensor data captured by one or more sensors of a vehicle at the respective time point; processing each point cloud input using a first neural network to generate a respective spatial embedding that characterizes the point cloud input; 
However, within analogous art, Alex H. Lang teach each point cloud input comprising point cloud data generated from sensor data captured by one or more sensors of a vehicle at the respective time point ( Page 12697-Col. 1- “…autonomous vehicles rely on several sensors
out of which the lidar is arguably the most important. A lidar uses a laser scanner to measure the distance to the environment, thus generating a sparse point cloud
representation. Traditionally, a lidar robotics pipeline interprets such point clouds as object detections through a bottom up pipeline involving background subtraction, followed by spatiotemporal clustering and classification…”) ; processing each point cloud input using a first neural network to generate a respective spatial embedding that characterizes the point cloud input ( Page 12699 – Figure 2 showing the processing of the point cloud input within the convolutional neural network) ; 
One of ordinary skill in the art would have been motivated to combine the teaching of Alex H. Lang within the modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   because the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang provides a system and method for implementing encoding for object detection in point clouds within neural network models. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang within the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.  for implementation of a system and method for encoding for object detection in point clouds within neural network models.

2.	Claims 2,3,11,12,17 and 18   are rejected under 35 U.S.C 103 as being patentable over AKELLA et al.  ( USPUB 20190138676)  in view of Alex H. Lang  (NPL Doc: "PointPillars: Fast Encoders for Object Detection from Point Clouds,"June 2019, Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition (CVPR), 2019, Pages 12697-12702.) in further view of Junbo Zhanga( NPL Doc: "Predicting citywide crowd flows using deep spatio-temporal residual networks," 19th March 2018, Artificial Intelligence 259(2018),Pages 147–155.).

As per claim 2, Combination of AKELLA et al. and Alex H. Lang teach claim 1,
Combination of AKELLA et al. and Alex H. Lang does not explicitly teach further comprising: processing the spatio-temporal embedding using each of a plurality of task-specific neural networks, wherein each task-specific neural network is configured to process the spatio-temporal embedding to generate a predicted output for a different prediction task.
Within analogous art,  Junbo Zhang  teaches further comprising: processing the spatio-temporal embedding using each of a plurality of task-specific neural networks ( spatio temporal data processing and the neural network models for learning task taught within Page 164- 6.3 Deep neural networks ) , wherein each task-specific neural network is configured to process the spatio-temporal embedding to generate a predicted output for a different prediction task ( Page 164- 6.1- Crowd flow prediction and 6.2 Classical models for time series prediction) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Junbo Zhang within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang because the  Predicting citywide crowd flows using deep spatio-temporal residual networks mentioned by Junbo Zhang provides a system and method for implementing neural network algorithm for modeling temporal relationship for predicting object flow within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Predicting citywide crowd flows using deep spatio-temporal residual networks mentioned by Junbo Zhang within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang for implementation of a system and method for neural network algorithm for modeling temporal relationship for predicting object flow within images.

As per claim 3, Combination of AKELLA et al. and Alex H. Lang and Junbo Zhang  teach claim 2,
AKELLA et al. teaches wherein the first neural network and the second neural network have been trained jointly on a first prediction task( Paragraph [0058]- “The Long Short Term Memory (LSTM) Recurrent Neural Network (RNN) 230 can be fed the digests from the output of the Convolution Neural Networks (CNNs) 270. The LSTM can essentially be a sequence identifier that is trained to recognize temporal sequences of sub-events that constitute an action. The combination of the CNNs and LSTM can be jointly trained,…”), and wherein the first prediction task is not one of the different prediction tasks corresponding to the plurality of task-specific neural networks ( the processing of a region of interest with the CNN and LSTM neural network  and predicting probability within the Paragraphs [0059-0060] and [0072], [0111]) .  


As per claim 11, Combination of AKELLA et al. and Alex H. Lang teach claim 10, 
Combination of AKELLA et al. and Alex H. Lang does not explicitly teach wherein the operations further comprise: processing the spatio-temporal embedding using each of a plurality of task-specific neural networks, wherein each task-specific neural network is configured to process the spatio- temporal embedding to generate a predicted output for a different prediction task.
Within analogous art,  Junbo Zhang  teaches wherein the operations further comprise: processing the spatio-temporal embedding using each of a plurality of task-specific neural networks ( spatio temporal data processing and the neural network models for learning task taught within Page 164- 6.3 Deep neural networks ) , wherein each task-specific neural network is configured to process the spatio- temporal embedding to generate a predicted output for a different prediction task ( Page 164- 6.1- Crowd flow prediction and 6.2 Classical models for time series prediction) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Junbo Zhang within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang because the  Predicting citywide crowd flows using deep spatio-temporal residual networks mentioned by Junbo Zhang provides a system and method for implementing neural network algorithm for modeling temporal relationship for predicting object flow within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Predicting citywide crowd flows using deep spatio-temporal residual networks mentioned by Junbo Zhang within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang for implementation of a system and method for neural network algorithm for modeling temporal relationship for predicting object flow within images.

As per claim 12, Combination of AKELLA et al. and Alex H. Lang and Junbo Zhang  teach claim 11,
AKELLA et al. teaches wherein the first neural network and the second neural network have been trained jointly on a first prediction task ( Paragraph [0058]- “The Long Short Term Memory (LSTM) Recurrent Neural Network (RNN) 230 can be fed the digests from the output of the Convolution Neural Networks (CNNs) 270. The LSTM can essentially be a sequence identifier that is trained to recognize temporal sequences of sub-events that constitute an action. The combination of the CNNs and LSTM can be jointly trained,…”), and
 wherein the first prediction task is not one of the different prediction tasks corresponding to the plurality of task-specific neural networks ( the processing of a region of interest with the CNN and LSTM neural network  and predicting probability within the Paragraphs [0059-0060] and [0072], [0111]) .

As per claim 17, Combination of AKELLA et al. and Alex H. Lang teach claim 16,
Combination of AKELLA et al. and Alex H. Lang does not explicitly teach wherein the operations further comprise: processing the spatio-temporal embedding using each of a plurality of task-specific neural networks, wherein each task-specific neural network is configured to process the spatio-temporal embedding to generate a predicted output for a different prediction task.
Within analogous art,  Junbo Zhang  teaches wherein the operations further comprise: processing the spatio-temporal embedding using each of a plurality of task-specific neural networks ( spatio temporal data processing and the neural network models for learning task taught within Page 164- 6.3 Deep neural networks ) , wherein each task-specific neural network is configured to process the spatio-temporal embedding to generate a predicted output for a different prediction task ( Page 164- 6.1- Crowd flow prediction and 6.2 Classical models for time series prediction) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Junbo Zhang within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang because the  Predicting citywide crowd flows using deep spatio-temporal residual networks mentioned by Junbo Zhang provides a system and method for implementing neural network algorithm for modeling temporal relationship for predicting object flow within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Predicting citywide crowd flows using deep spatio-temporal residual networks mentioned by Junbo Zhang within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang for implementation of a system and method for neural network algorithm for modeling temporal relationship for predicting object flow within images.

As per claim 18, Combination of AKELLA et al. and Alex H. Lang and Junbo Zhang  teach claim 17,
Within analogous art, AKELLA et al. teaches wherein the first neural network and the second neural network have been trained jointly on a first prediction task ( Paragraph [0058]- “The Long Short Term Memory (LSTM) Recurrent Neural Network (RNN) 230 can be fed the digests from the output of the Convolution Neural Networks (CNNs) 270. The LSTM can essentially be a sequence identifier that is trained to recognize temporal sequences of sub-events that constitute an action. The combination of the CNNs and LSTM can be jointly trained,…”), and
 wherein the first prediction task is not one of the different prediction tasks corresponding to the plurality of task-specific neural networks ( the processing of a region of interest with the CNN and LSTM neural network  and predicting probability within the Paragraphs [0059-0060] and [0072], [0111]) .


3.	Claims 9,15 and 20   are rejected under 35 U.S.C 103 as being patentable over AKELLA et al.  ( USPUB 20190138676)  in view of Alex H. Lang  (NPL Doc: "PointPillars: Fast Encoders for Object Detection from Point Clouds,"June 2019, Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition (CVPR), 2019, Pages 12697-12702.) in further view of Sobel et al. (USPUB 20190209022).

As per claim 9, Combination of AKELLA et al. and Alex H. Lang teach claim 1,
Combination of AKELLA et al. and Alex H. Lang does not explicitly teach wherein processing the spatial embeddings using the second neural network comprises processing the spatial embeddings with a one-dimensional convolutional neural network layer.
Within analogous art, Sobel et al. teaches wherein processing the spatial embeddings using the second neural network  ( Paragraph [0259]- “…RNN version of the neural network 2000 is particularly adept at modeling sequential data such as that taken from sensors 121, particularly those which are capable of spatio-temporal data acquisition….”) comprises processing the spatial embeddings with a one-dimensional convolutional neural network layer( Paragraph [0260]- “… one-dimensional variants work well for identifying simple patterns from shorter segments of acquired data, such as time sequence data acquired from accelerometers or gyroscopes that make up a portion of the activity sensors 121B…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Sobel et al. within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang because the Wearable electronic device and system for tracking location and identifying changes in salient indicators of patient health mentioned by Sobel et al. provides a system and method for implementing convolutional neural network for  identifying simple patterns within the processing of image recognition. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Wearable electronic device and system for tracking location and identifying changes in salient indicators of patient health mentioned by Sobel et al.  within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang for implementation of a system and method for convolutional neural network for  identifying simple patterns within the processing of image recognition.

As per claim 15, Combination of AKELLA et al. and Alex H. Lang teach claim 10,
Combination of AKELLA et al. and Alex H. Lang does not explicitly teach wherein processing the spatial embeddings using the second neural network comprises processing the spatial embeddings with a one-dimensional convolutional neural network layer.
Within analogous art, Sobel et al. teaches Within analogous art, Sobel et al. teaches wherein processing the spatial embeddings using the second neural network  ( Paragraph [0259]- “…RNN version of the neural network 2000 is particularly adept at modeling sequential data such as that taken from sensors 121, particularly those which are capable of spatio-temporal data acquisition….”) comprises processing the spatial embeddings with a one-dimensional convolutional neural network layer ( Paragraph [0260]- “… one-dimensional variants work well for identifying simple patterns from shorter segments of acquired data, such as time sequence data acquired from accelerometers or gyroscopes that make up a portion of the activity sensors 121B…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Sobel et al. within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang because the Wearable electronic device and system for tracking location and identifying changes in salient indicators of patient health mentioned by Sobel et al. provides a system and method for implementing convolutional neural network for  identifying simple patterns within the processing of image recognition. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Wearable electronic device and system for tracking location and identifying changes in salient indicators of patient health mentioned by Sobel et al.  within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang for implementation of a system and method for convolutional neural network for  identifying simple patterns within the processing of image recognition.

As per claim 20, Combination of AKELLA et al. and Alex H. Lang teach claim 16,
Combination of AKELLA et al. and Alex H. Lang does not explicitly teach wherein processing the spatial embeddings using the second neural network comprises processing the spatial embeddings with a one-dimensional convolutional neural network layer.
Within analogous art, Sobel et al. teaches wherein processing the spatial embeddings using the second neural network ( Paragraph [0259]- “…RNN version of the neural network 2000 is particularly adept at modeling sequential data such as that taken from sensors 121, particularly those which are capable of spatio-temporal data acquisition….”) comprises processing the spatial embeddings with a one-dimensional convolutional neural network layer ( Paragraph [0260]- “… one-dimensional variants work well for identifying simple patterns from shorter segments of acquired data, such as time sequence data acquired from accelerometers or gyroscopes that make up a portion of the activity sensors 121B…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Sobel et al. within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang because the Wearable electronic device and system for tracking location and identifying changes in salient indicators of patient health mentioned by Sobel et al. provides a system and method for implementing convolutional neural network for  identifying simple patterns within the processing of image recognition. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Wearable electronic device and system for tracking location and identifying changes in salient indicators of patient health mentioned by Sobel et al.  within the combined  modified teaching of the Methods and systems for automatically creating statistically accurate ergonomics data mentioned by AKELLA et al.   and  the PointPillars: Fast Encoders for Object Detection from Point Clouds mentioned by Alex H. Lang for implementation of a system and method for convolutional neural network for  identifying simple patterns within the processing of image recognition.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

4.          Claims 4,5,6,7,8,13,14 and 19   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 4 , prior art of record does not teach or suggest the limitation mentioned within claim 4: “…processing each point cloud input comprises: dividing the point cloud data into a plurality of voxels, generating a feature representation that includes features for each voxel, and processing the feature representation using the first neural network to generate the spatial embedding.  ”  
As to claim 5, Claim 5 depends on objected allowable claim 4, therefore claim 5 is objected as allowable claim . 
As to claims 6,7 and 8 , Claims 6,7 and 8  depends on objected allowable claim 5, therefore claims 6 and 7  are objected as allowable claim . 

As to claim 13 , prior art of record does not teach or suggest the limitation mentioned within claim 13: “…processing each point cloud input comprises: dividing the point cloud data into a plurality of voxels, generating a feature representation that includes features for each voxel, and processing the feature representation using the first neural network to generate the spatial embedding.    ”  

As to claim 14  , Claim 14  depends on objected allowable claim 13  are objected as allowable claim . 

As to claim 19 , prior art of record does not teach or suggest the limitation mentioned within claim 19: “…processing each point cloud input comprises: dividing the point cloud data into a plurality of voxels, generating a feature representation that includes features for each voxel, and processing the feature representation using the first neural network to generate the spatial embedding.”  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637